ESQUIVEL, Justice,
dissenting.
For the reasons expressed in my original dissent, and more so now that the majority has agreed that this is an appeal from a trial on the merits, I respectfully dissent to the majority’s holding.
The majority holds that appellant waived his right to have the bond in question state the court or magistrate before whom the principal was first to appear when the bond was executed and presented for approval, and appellants will not be heard to complain after the bond has been forfeited, citing Balboa v. State, 612 S.W.2d 553, 555 (Tex.Crim.App.1981). I cannot agree with the majority’s holding. In my opinion the “waiver” in the instant case did not occur as it occurred in Balboa. In the instant case, unlike Balboa, it is undisputed that under the existing policy in Bexar County at the time the bond in question was executed and presented for approval, any insistence on the part of appellants that the provisions concerning the designation of a particular court or magistrate before whom the principal was first to appear be complied with, was an exercise in futility. In his motion for new trial, the appellant argued that he signed the bond because it was the only way, due to the policy in Bexar County at the time, to get the principal released from jail. He further argued that he had objected to similar bonds in the past. Under the then existing policy, no one was authorized or permitted to designate the particular court or magistrate, such information was not available and the bonds executed at that time were to be left blank regarding that portion of the bond designating the particular court or magistrate. The question of whether appellants objected to the blank spaces in the bond would be academic. The law does not require the performance of a futile act. Newman v. Coker, 310 S.W.2d 354, 362 (Tex.Civ.App.—Amarillo 1958, no writ).
I would hold that the bond in question clearly fails to meet the requisites prescribed by TEX.CODE CRIM.PROC.ANN. art. 17.08 (Vernon 1977). It has long been said that a bail bond is strjctly a statutory bond, and to enable the State to a forfeiture thereon, it must contain all the requisites prescribed by statute. Balboa v. State, supra, at 559 and cases cited therein.
For the above and foregoing reasons, I respectfully dissent.